internal_revenue_service number release date index number ------------------------- ---------------------------- -------------------------- --------------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ----------- telephone number -------------------- refer reply to cc psi b06 plr-109850-15 date date legend taxpayer company a company b company c company d company e company f company g company h company i business a utility a utility b licensor state a state b state c state d state e state f plant a plant b date date date date date ---------------------------- ---------------------- ---------------------------------- ------------------------------------ --------------------- ----------------------------- --------------- -------------------------- ---------------------------- ------------------------------ ------------------- -------------------------------------------------- --------------------------------- ------------------------------ ---------------------- ------------ --------- ------------- --------- ------------ ------------ --------------------------------------- -------------------------- ------ ------------------- ------------ -------------------- ---------------------- ------------------------ ------------------------ --------------------------- -------------------- ---------------------- ------------------------------------------------------------------------------------------ --------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ -------------- ------ ------ ------ ------ ------------------ -------------------------- plr-109850-15 date date date additive additive center test rep a b c d source region a source region b dear ------------ this is in response to your request for rulings dated date and amended dated date submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below background company c a state a limited_liability_company is a fiscal_year taxpayer and employs the accrual_method of accounting for both book and tax purposes the members of company c are company a a state a limited_liability_company and company b a state b limited_liability_company company b is wholly owned by taxpayer a state c limited_liability_company which in turn is wholly owned by company d a publicly traded state a corporation that is the holding_company for a diverse group of subsidiaries engaged in business a company a is wholly owned by company e a state a limited_liability_company that is classified as a partnership for united_states federal tax purposes company c owns a facility for the production of refined_coal that was first placed_in_service by company e at a site adjacent to plant a in state d on or about date and produced and sold refined_coal with the expectation that it would be burned to produce steam because utility a the owner of plant a decided to shut down plant a company e did not continue producing refined_coal in the facility at that location after date and contracted with company f to dismantle the facility and temporarily place it into storage plr-109850-15 subsequently in date company e contributed the facility to company a which in turn contributed the facility to company c immediately following that contribution company a owned all of the interests in company c such that company c was disregarded as a separate_entity from company a for u s federal tax purposes on date company c entered into contracts with utility b to locate the facility on a site adjacent to plant b in state c and to sell refined_coal produced in the facility to utility b thereafter in date company c contracted with company g to relocate and reassemble the facility at the site adjacent to plant b in connection with the relocation of the facility to state c all essential components of the facility were relocated and retained the facility resumed production of refined_coal at the state c location on date on date company b acquired all of the class b membership interests in company c from company a in a transaction treated as a taxable sale_or_exchange of a proportionate share of all of company c’s assets followed by a contribution of such assets to a newly formed partnership pursuant to sec_721 and revrul_99_5 1999_1_cb_434 the limited_liability agreement of company c sets forth the members’ agreement regarding the respective rights and obligations of the members in company c the management and related decision-making of company c and certain related matters company i a state a limited_liability_company and affiliate of company e is the non-member manager of company c pursuant to its agreements with utility b company c purchases coal feedstock from utility b the coal supply agreement does not prohibit company c from purchasing coal feedstock from third parties the feedstock coal purchased by company c typically is coal that utility b itself purchased from third party vendors consistent with its coal specifications company c uses the process as described below to produce refined_coal that it sells to utility b pursuant to a refined_coal sales agreement company c at any given time produces refined_coal from one or more coal source regions or ranks presently expected to be bituminous coal obtained from various mines in coal source region a and subbituminous coal obtained from various mines in coal source region b however it is possible that in the future company c will obtain feedstock coal from other coal source regions or ranks which may be sourced from other mines the refined_coal is sold to utility b which then feeds it to the boilers at plant b currently utility b expects to burn a blend of refined_coal at power plant b consisting of approximately a from source region a and approximately b from source region b but it is possible that for some short term operations the blend ratios could vary from c source region a and d source region b up to b source region a and a source region b all of the refined_coal produced in the facility is expected to be used as a fuel at plant b to produce steam for the generation of electricity however any refined_coal not purchased by utility b can be sold to one or more third parties company c has no employees rather it entered into an operations and maintenance agreement with company g a state a limited_liability_company and plr-109850-15 affiliate of company a pursuant to that agreement company g will operate repair and maintain the facility in accordance with an agreed operating plan will make arrangements to coordinate delivery of spare parts and supplies will coordinate deliveries of coal feedstock purchases and sales of refined_coal and will perform certain administrative functions in support thereof description of the process the process at issue for production of refined_coal currently employed at the facility involves the mixing of proprietary chemicals additives with feedstock coal prior to combustion the process the patent for the process is licensed by licensor to company c licensor is entitled to certain per ton royalties based on production for_the_use_of its technology test results have shown that when mixed with coal the proprietary additives result in reduced nox so2 and mercury emissions during combustion different chemicals are targeted at specific pollutants based on the characteristics of the feedstock coal burned at plant b company c has chosen a combination of additives that target the reduction of nox and mercury in the case of nox company c understands that additive is believed to cause a portion of the nox to adhere to or react with the additive so that it can be captured and is not emitted in the case of mercury company c understands that additive is believed to react with the elemental mercury in the feedstock coal so that it is converted into a chemical species of mercury mercury oxide that can be effectively captured by particulate control devices emissions reduction testing for purposes of determining emissions reductions under sec_45 company c will arrange for pilot-scale combustion testing and laboratory analysis for redetermination purposes and will not rely on any continuous emissions monitoring system or other field testing company c engaged the research center of a prominent university the center to conduct tests on behalf of company c at its circulating fluidized-bed combustor cfbc to determine the emission reductions associated with burning the refined_coal compared to the feedstock coal the center report described below states the cfbc has been extensively used to investigate sox nox and mercury emissions and potential bed material agglomeration the cfbc is capable of producing gas and particulate samples that are representative of those produced in industrial- and full-scale circulating fluidized-bed cfb boilers the cfbc is capable of producing gas and particulate samples that are representative of those produced in industrial and full-scale cfb boilers a baghouse is used for particulate control for purposes of qualifying the refined_coal produced at the facility center conducted pilot-scale combustion tests at its cfbc on date on feedstock coals of the type typically burned at plant b plr-109850-15 test rep explains that combustion gas analysis is provided by continuous emissions monitors at two locations the baghouse outlet and the convective pass outlet in addition a continuous mercury monitor was installed at the outlet of the baghouse during each test center conducted a series of tests on the feedstocks and refined coals measuring the emissions with these devices at the completion of each feedstock and refined_coal test period fuel and fly ash samples were collected and submitted for analysis test rep states that for each of the coals tested application of the additives at rates specified in the report achieved the required reductions in both nox and total mercury emissions both determined on a lb btu basis to satisfy the requirements of at least nox reduction and at least mercury reduction further test rep also states that when applying the highest required additive rate any one of or blend of coal from the two coal source regions tested would be expected to achieve the required emissions reduction when used to produce refined_coal at full scale tested coal plant b currently burns coal obtained from various mines located in state c state e and state f company c produces refined_coal using this coal and sells that refined_coal to plant b which burns it to generate electricity from steam the rank of the coal from source region a is classified by the american society of testing materials astm as high volatile bituminous coal which is expected to have a gross calorific value of big_number to big_number btu lb and the rank of the coal from source region b is classified by astm as subbituminous coal which is expected to have a gross calorific value of big_number to big_number btu lb on date company c requested that center test each of the coals that it expects to use to produce refined_coal that will be sold for consumption in plant b the report issued by center with respect to these tests states that the emission reduction requirements outlined in sec_45 for nox and mercury were satisfied when comparing the results of burning the endpoint fuels to the results of burning the feedstock coals further test rep concludes that any one of or blend of coal from the two coal source regions tested would be expected to satisfy the requirements of at least a percent nitrogen oxide reduction and at least a percent mercury reduction using the highest additive levels described in the report company c currently expects to continue to operate with feedstock coals from the same source regions and of the same rank as those discussed in test rep samples will be taken for redetermination testing within six months after the last emissions test satisfying the qualified_emission_reduction requirement to redetermine the approved application rates defined below thereafter within six months after such date another set of samples will be taken for redetermination testing in each case samples will be collected and prepared in accordance with sampling and testing procedures set forth in company c’s operating protocols although testing and plr-109850-15 preliminary reporting is done timely occasionally the center is not able to issue the final report until after the six-month period for purposes of this ruling letter the term tested coal refers to the most recently tested samples tested by center with respect to which center has advised the taxpayer of the application rates for the liquid and powder additives that achieved at least a percent reduction in mercury emissions and at least a percent reduction in nitrogen oxide emissions the approved application rates although company c does not currently anticipate making changes to its coal feedstock or additive levels or using other coal sources or ranks additional testing will be conducted prior to acquiring coal feedstock from a different coal source region or of a different rank than reflected in the tested coal used in the then applicable test report if the tested coal is a blend of coal the approved application rates will be such that the center considers any one of or blend of coal from the coal source regions in the tested coal would be expected to satisfy the qualified emissions reduction test requirements in the case of a change in the additive levels tests will also be run at the new minimum levels of additive as the qualified expert advises is necessary to conclude that a qualified emissions reduction will be expected for the new levels of additive rulings requested based on the foregoing you have requested that we rule as follows the refined_coal produced by using the process constitutes refined_coal within the meaning of sec_45 of the code provided that such refined_coal is produced from feedstock coal that is the same source or rank as the tested coal and provided further that the refined_coal satisfies the qualified_emission_reduction test stated in sec_45 of the code provided that the feedstock coals used to produce refined_coal during any determination or redetermination period are from one of the coal source regions represented in the tested coal or any blend thereof and of the same rank as such tested coal all such feedstock coal shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 regardless of the mines from which such feedstock coal is purchased testing by center for qualified emissions reduction as set forth in its test reports including interim reports satisfies the requirements of notice_2010_54 the taxpayer may rely on the pilot scale testing conducted at center or a similar pilot-scale combustion testing facility under notice_2010_54 and subsequent permitted laboratory testing as required for a redetermination described in section a or b of notice to satisfy the qualified_emission_reduction test of sec_45 of the code pursuant to section b of notice_2010_54 the taxpayer may satisfy the redetermination requirement of section dollar_figure of notice_2010_54 by laboratory plr-109850-15 analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent below the bottom of nor more than ten percent above the top of the range of sulfur content and the range of mercury content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of section dollar_figure of notice_2010_54 the taxpayer may rely upon the results set forth by the center in a redetermination test report for production after the date of the testing even if the report is not received until after the six month period specified in section i of notice_2010_54 the transfers of the facility by company e to company a and then by company a to company c subsequent to its placed-in-service date will not affect the placed-in-service date of the facility for purposes of sec_45 provided the facility was placed_in_service prior to date within the meaning of sec_45 relocation of the facility to a different location after date will not result in a new placed-in-service date for the facility for purposes of sec_45 provided the fair_market_value of the used_property is more than twenty percent of the facility’s total value the cost of the new property plus the value of the used_property at the time of relocation or replacement law and rationale sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 of the code provides that in the case of a producer of refined_coal the credit available under sec_45 of the code for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 of the code section dollar_figure of notice_2010_54 provides that the term refined_coal means a fuel which - i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for the purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction section dollar_figure of the notice provides that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least forty percent of the emissions of either sulfur dioxide or mercury released when burning the refined plr-109850-15 coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date sec_45 of the code generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date section dollar_figure of notice_2010_54 generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining and are actually applied by a taxpayer in any part of the taxpayer’s process of producing refined_coal from coal sec_613 of the code describes treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing through a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to remove free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least percent of full load and v a qualified_individual verifies the test results in a manner that satisfies the requirement of section b section of the notice provides that methods other than cems field testing may be used to determine the emission reduction the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it establishes plr-109850-15 that the method accurately measures the emission reduction that would be achieved in a boiler described in section a i and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi of the notice and b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur s or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least percent percent in the case of facilities placed_in_service after date in comparison to the s or mercury content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process b the s or mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the s and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice section dollar_figure of the notice provides that the certification requirement of sec_3 c of the notice is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attaches to its tax_return on which the credit is claimed a certification that contains the following a statement that the fuel will result in a qualified emissions reduction when used in the production of steam a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of the feedstock coal used in the process of producing refined_coal from feedstock coal since the emissions reduction was most recently determined or redetermined and a declaration signed by the plr-109850-15 taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete finally sec_45 of the code provides that a refined_coal_production_facility must be placed_in_service within certain timeframes for purposes of the refined_coal credit allowable with respect to refined_coal other than steel_industry_fuel the facility must be placed_in_service after date and before date section dollar_figure of notice_2010_54 provides that the year in which property is placed_in_service is determined under the principles of sec_1_46-3 of the regulations ie when the property is placed in a condition or state of readiness and availability for a specifically assigned function section dollar_figure of notice_2010_54 provides that a refined_coal_production_facility will not be treated a placed_in_service after date if more than percent of the facility’s total value the cost of the new property plus the value of the used_property is attributable to property placed_in_service on or before date notice_2010_54 also states that the irs will not issue private letter rulings relating to when a refined_coal_production_facility has been placed_in_service with respect to the first issue the process starts with several chemical additives being added to the feedstock coal prior to its combustion in a furnace the additives provide the chemical structure that results in the reduction of emissions of nitrogen oxide and mercury during combustion section dollar_figure of the notice provides generally that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining if performed by the mine owner or operator in the instant case the process is not a mining process further section dollar_figure of the notice clarifies sec_45 of the code and specifically provides that refined_coal includes feedstock coal mixed with additives thus additive processes that mix certain chemicals or other additives with the coal in order to achieve emissions reductions may qualify for the refined_coal production_tax_credit additionally section dollar_figure defines comparable coal as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal accordingly we conclude that the coal produced by using the process constitutes a refined_coal within the meaning of sec_45 of the code provided that the refined_coal i is produced from feedstock coal that is the same source or rank as the tested coal and ii satisfies the qualified_emission_reduction test stated in sec_45 of the code with respect to the second issue the emissions profile of the refined_coal product is compared to the emissions profile of either the feedstock coal or a comparable coal predominantly available in the marketplace as of date section dollar_figure of the notice provides that a comparable coal is defined as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal section dollar_figure of provides that a determination or redetermination of a qualified emissions reduction is valid until the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or plr-109850-15 redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination accordingly we conclude that provided that the feedstock coals used to produce refined_coal during any determination or redetermination period are from the one of the coal source regions represented in the tested coal or any blend thereof and of the same rank as the tested coal all such feedstock coal shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 regardless of the mines from which such feedstock coal is purchased with respect to the third issue section of the notice provides that any permissible testing method provided for in the notice can be used in emission testing for any pollutant that is a taxpayer can use different testing methods for each of nitrogen oxide sulfur dioxide or mercury provided the method used for any pollutant is a permissible method section provides that an emission test establishing a qualified_emission_reduction qualifies the refined_coal for a six-month period provided there is no change in the process for producing the refined_coal or in the source or rank of the feedstock coal therefore a taxpayer must redetermine the emission reductions to qualify for the succeeding six-month period using one or more approved methods in the instant case company c will arrange for pilot-scale combustion testing and will not rely on any continuous emissions monitoring system or other field testing which is permitted under section dollar_figure of the notice specifically company c will arrange with the center to conduct testing including redetermination testing at its cfbc to determine the emissions reductions associated with burning the refined_coal product compared to the feedstock for purposes of qualifying the refined_coal produced at the facilities the center has conducted pilot-scale combustion tests at its cfbc as documented in the test rep in conducting such tests the center conducted tests on the feedstock from each coal source regions and then mixed separate samples of each feedstock with the additives so that it could conduct tests on the refined_coal product in its report the center reported that the test results indicated that the blend of coal and additives achieved the required emissions reductions in addition test rep concluded that that any blend of coal from the two coal source regions included in the tested coal would be expected to achieve the required emissions reduction when used to produce refined_coal at full scale using the highest additive levels tested based on the foregoing we conclude that testing by the center for qualified emissions reductions as set forth in its test reports including interim reports satisfies the requirements of notice_2010_54 qualified emissions reduction through testing by the center at its combustion research facility or similar pilot-scale combustion testing facilities under notice_2010_54 may be relied upon with respect to the fourth issue section of notice_2010_54 provides in part that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under plr-109850-15 section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the sulfur and mercury content of the feedstock coal and refined_coal used in the most recent redetermination that meets the requirements of the notice accordingly we conclude that taxpayer may satisfy the redetermination requirement of section dollar_figure of notice_2010_54 by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent below the bottom of nor more than ten percent above the top of the range of sulfur content and the range of mercury content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of section dollar_figure of notice_2010_54 with respect to the fifth issue it is intended that company c will engage in redetermination testing every six months or more frequently if required pursuant to notice_2010_54 however the center is not always able to issue the written report required by section a of notice_2010_54 within the six month period thus although redetermination testing is completed within the six month period the report may be received after the six month period nevertheless the delay by the center in issuing its report cannot be indefinite accordingly we conclude that the results set forth by the center in a redetermination test report may be relied upon for production after the date of testing even if the report is not received until after the six-month period specified in section i of notice_2010_54 so long as company c receives the written report within days from the date of testing however the redetermination of qualified emissions reduction must occur during the earliest of the events described in section dollar_figure of notice_2010_54 with respect to the sixth issue the placed-in-service language in sec_45 focuses on the facility and does not by its terms require the facility to have been placed_in_service by the taxpayer claiming the credit accordingly we conclude that the transfers of the facility by company e to company a and then by company a to company c subsequent to its placed-in-service date will not affect the placed-in-service date of the facility for purposes of sec_45 with respect to the seventh issue the facility was relocated from state d to state c and in connection with that relocation it has been represented that all essential components of the facility were relocated and retained in the event of relocation of the facility there should be no change in the placed-in-service date of the facility as long as the test described in section dollar_figure of notice_2010_54 has been met based on the foregoing we conclude that provided the facility was placed_in_service prior to date within the meaning of sec_45 relocation of the facility to a different location after date will not result in a new placed_in_service_date for the facility for purposes of sec_45 provided the fair_market_value of the used_property is more than twenty percent of the facility’s total value the cost of the new property plus the value of the used_property at the time of relocation or replacement plr-109850-15 this ruling expresses no opinion regarding any issue not specifically addressed in this ruling letter including whether any person has sold refined_coal to an unrelated_person or when the facility was placed_in_service in particular we express or imply no opinion that the taxpayer has sufficient risk or rewards of the production activity to qualify as the producer of the refined_coal the service may challenge an attempt to transfer the credit to a taxpayer who does not qualify as a producer including transfers structured as partnerships sales or leases that do not also transfer sufficient risks and rewards of the production activity in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
